DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Figures 6 and 7 contain informalities.  The drawings are objected to because the text in the drawings is unclear and is hard to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 recites a method of scoring the game of a racket sport. The limitation of providing a personal scoring device that may be worn by a player and that comprises a housing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “providing” in the context of this claim encompasses the user physically writing down scores. Similarly, the limitations of: receiving, processing, and signaling are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving” in the context of this claim encompasses a user receiving information that a fault has occurred. The same interpretation is applied to the remaining steps in claim 12.  If a claim limitation, under its broadest reasonable 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0346690 A1 to Ramachandran (hereinafter “Ramachandran”) in view of NPL ScoreBand Play Scorekeeper to PickeleballCentral.com (hereinafter “ScoreBand”).

Concerning claim 1, Ramachandran discloses a personal scoring device worn by a player for scoring the game of a racket sport (Fig. 1, paragraph [0026]), the device comprising: 
a housing, a display module having a display and operatively connected to a microprocessor, the display module and microprocessor contained within the housing (Fig. 1, paragraphs [0026], [0036] – display connected to microprocessor within the housing), 
a graphical representation of the racket sport playing court presented on the display, wherein the recommended position of each player is shown on the playing court, and the current server and each team's score is displayed on the display 
a rechargeable battery that may be charged by a charging circuit that is connected to the microprocessor (paragraph [0075] – batter is rechargeable using a charging circuit), 
at least one user input button operatively connected to the microprocessor to receive user input to indicate a game fault committed by either a first team or a second team (paragraphs [0078], [0155] – user input indicates game fault), and 
wherein when the player presses the at least one user input button at least once the device records a fault committed by either the first team or the second team (paragraphs [0037], [0044], [0078], [0155] – user input indicates game fault), and 
wherein when the player presses the at least one user input button, the microprocessor controlled by a software algorithm automatically updates all game parameters including each team's score, which team is serving, and which player is serving (paragraphs [0037], [0044], [0078], [0155] – all game parameters are updated after user input).
Ramachandran lacks specifically disclosing, however, ScoreBand discloses a scoring device for pickleball (page 2, Description – watch allows player to keep track of pickleball score).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tracking of pickleball scores as disclosed by ScoreBand into the system of Ramachandran because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Concerning claim 2, Ramachandran discloses further comprising a touchscreen incorporated over the display module (paragraph [0037]).

Concerning claims 3 and 20, Ramachandran discloses further comprising wireless communication circuitry operatively connected to the microprocessor to allow wireless data transmission from the device (paragraphs [0054], [0059], [0060], [0070]).

Concerning claim 4, Ramachandran discloses further comprising a microphone and speaker operatively connected to the microprocessor (paragraphs [0079], [0085]).

Concerning claims 5 and 15, Ramachandran discloses wherein when the player presses the at least one user input button once the device records a fault committed by the first team, and when the player presses the at least one user input button twice the device records a fault committed by the second team (paragraphs [0152] – [0155]).

Concerning claims 6 and 16, Ramachandran discloses wherein the at least one user input button is a first user input button and a second user input button, wherein the first user input button receives user input to indicate a game fault committed by a first team, and wherein the second user input button receives user input to indicate a game fault committed by a second team (paragraphs [0070], [0152] – [0155]).



Concerning claim 8, Ramachandran lacks specifically disclosing, however, ScoreBand discloses further comprising a wrist-band coupled to the housing to permit the personal scoring device to be worn on the player's wrist (page 2, Description – watch allows player to keep track of pickleball score).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tracking of pickleball scores as disclosed by ScoreBand into the system of Ramachandran because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Concerning claims 9 and 19, Ramachandran discloses further comprising a haptic device operatively coupled to the at least one user input button, the haptic device providing a vibration upon the pressing of the at least one user input button to provide feedback to the player so that the player does not need to look at the display to confirm 

Concerning claim 10, Ramachandran discloses wherein when the conditions of winning the racket game are met, the microprocessor indicates the winning team on the display (paragraphs [0052], [0124]).  Ramachandran lacks specifically disclosing, however, ScoreBand discloses a scoring device for pickleball (page 2, Description – watch allows player to keep track of pickleball score).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tracking of pickleball scores as disclosed by ScoreBand into the system of Ramachandran because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Concerning claims 11 and 14, Ramachandran discloses further comprising a microphone for receiving the names of the players, and a speaker that provides a digitized audio output that announces the score and which player is to serve the ball (paragraphs [0079], [0085], [0151]).

Concerning claim 12, Ramachandran discloses a method of scoring the game of a racket sport (Fig. 1, paragraph [0026]) comprising the steps of: 
providing a personal scoring device that may be worn by a player and that comprises a housing (Fig. 1, paragraph [0026]), 

a software algorithm that controls the operation of the microprocessor, at least one user input button operatively connected to the microprocessor to receive user input to indicate a game fault committed by either a first team or a second team (paragraphs [0070], [0152] – [0155] – scores are continuously updated), and 
receiving the player's input after the player presses the at least one user input button that indicates a fault by the first team, receiving the player's input after the player presses the at least one user input button that indicates a fault by the second team (paragraphs [0070], [0152] – [0155] – input from player indicates game fault), 
processing the player's input via the microprocessor controlled by the software algorithm to automatically update all game parameters including each team's score, which team is serving, and which player is serving, as the game progresses, presenting graphically on the graphic display the game score, the server position and the recommended player positions on the court (paragraphs [0037], [0044], [0070], [0078], [0152] – [0155] ] – all game parameters are updated after user input), and 
signaling the game winner by the microprocessor when the conditions of winning the racket game are met (paragraphs [0052], [0124] – winner is indicated).
Ramachandran lacks specifically disclosing, however, ScoreBand discloses a scoring device for pickleball (page 2, Description – watch allows player to keep track of pickleball score).  It would have been obvious to one of ordinary skill in the art before 

Concerning claim 13, Ramachandran discloses wherein the signaling of the game winner is done audibly through a speaker operatively coupled to the microprocessor or done graphically on the display or both (paragraphs [0052], [0079], [0085], [0124], [0151]).

Concerning claim 18, Ramachandran discloses further comprising the step of clearing the display of the game information except for the final score, the half of the court representing the team that won the game and the final time on a game timer (paragraphs [0135], [0152] – [0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715